

117 S2040 IS: Debt Bondage Repair Act
U.S. Senate
2021-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2040IN THE SENATE OF THE UNITED STATESJune 14, 2021Mr. Cornyn introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo prohibit consumer reporting agencies from furnishing a consumer report containing any adverse item of information about a consumer if the consumer is a victim of trafficking, and for other purposes. 1.Short titleThis Act may be cited as the Debt Bondage Repair Act. 2.Adverse information in cases of trafficking(a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended by inserting after section 605B the following:605C.Adverse information in cases of trafficking(a)DefinitionsIn this section:(1)Trafficking documentationThe term trafficking documentation means—(A)documentation of—(i)a determination by a Federal or State governmental entity that a consumer is a victim of trafficking; or(ii)a determination by a court of competent jurisdiction that a consumer is a victim of trafficking; and(B)documentation that identifies items of adverse information that should not be furnished by a consumer reporting agency because the items resulted from the severe form of trafficking in persons or sex trafficking of which the consumer is a victim. (2)Victim of traffickingThe term victim of trafficking means a person who is a victim of a severe form of trafficking in persons or sex trafficking, as those terms are defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).(b)Adverse informationA consumer reporting agency may not furnish a consumer report containing any adverse item of information about a consumer that resulted from a severe form of trafficking in persons or sex trafficking if the consumer has provided trafficking documentation to the consumer reporting agency.(c)Rulemaking(1)In generalNot later than 180 days after the date of the enactment of this section, the Director shall promulgate regulations to implement subsection (a).(2)ContentsThe regulations issued pursuant to paragraph (1) shall establish a method by which consumers shall submit trafficking documentation to consumer reporting agencies..(b)Table of contents amendmentThe table of contents of the Fair Credit Reporting Act is amended by inserting after the item relating to section 605B the following:605C. Adverse information in cases of trafficking..(c)ApplicabilityThe amendments made by this section shall apply to any trafficking documentation, as defined in section 605C(a) of the Fair Credit Reporting Act, as added by subsection (a) of this section, provided on or after the date that is 30 days after the date on which the Director of the Bureau of Consumer Financial Protection promulgates regulations pursuant to subsection (c) of section 605C.